CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of Franklin Fund Allocator Series of our report dated July 17, 2017, relating to the financial statements and financial highlights, which appears in the Franklin NextStep Conservative Fund, Franklin NextStep Moderate Fund and Franklin NextStep Growth Fund Annual Report on Form N-CSR for the year ended May 31, 2017. We also consent to the references to us under the headings “Financial Highlights” and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California September 22, CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of Franklin Fund Allocator Series of our report dated July 17, 2017, relating to the financial statements and financial highlights, which appears in the Franklin Payout 2017 Fund, Franklin Payout 2018 Fund, Franklin Payout 2019 Fund, Franklin Payout 2020 Fund and Franklin Payout 2021 Fund Annual Report on Form N-CSR for the year ended May 31, 2017. We also consent to the references to us under the headings “Financial Highlights” and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California September 22, CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of Franklin Fund Allocator Series relating to Franklin Payout 2022 Fund and Franklin Payout 2023 Fund under the heading "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers
